—Order, Supreme Court, Bronx County (Kenneth Thompson, Jr., J.), entered October 20, 1997, which granted plaintiff leave to move to correct a misnomer in the caption in the action, and held Montefiore’s motion to dismiss for lack of personal jurisdiction in abeyance pending a traverse hearing, and order, same court (Anne Targum, J.), entered March 25, 1998, which, inter alia, granted plaintiffs motion to amend the caption of the action and denied appellant’s motion for additional discovery pending determination of the traverse, unanimously affirmed, without costs.
As it was clear that plaintiff had served the subject summons upon defendant-appellant Montefiore Medical Center at the address where it operates a hospital and that the process served adequately apprized Montefiore Medical Center of plaintiffs intention to join it in the within action, leave to correct the summons, evidently incorrectly naming Albert Einstein College of Medicine as the entity sued, so as to identify the entity sued instead as Montefiore Medical Center, was *138properly granted pursuant to CPLR 305 (c) (see, Connell v Hayden, 83 AD2d 30, 36; see also, Houghtalen v Norstar Bank, 191 AD2d 371).
Defendant-appellant’s challenge to the validity of the service of the summons must await the outcome of the traverse hearing. Concur — Lerner, P. J., Sullivan, Milonas, Rosenberger and Ellerin, JJ.